Citation Nr: 0907971	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  94-39 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran had active service from November 1971 to November 
1973.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a March 1992 rating 
decision of the San Juan, Commonwealth of Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  After the Board denied the claim in a November 2005 
decision, the Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court issued a December 2007 Memorandum Decision which 
vacated the Board's November 2005 decision and remanded the 
claim to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Several medical opinions have been obtained in this case, 
with somewhat contradictory results.  In May 2004, the Board 
requested an expert opinion in an attempt to determine 
whether it was at least as likely as not that the Veteran's 
current schizophrenia was manifested in service or within one 
year following the November 1973 service discharge.  In an 
opinion rendered in March 2005, a VA examiner concluded that 
there was no clear evidence of schizophrenia prior to 
December 1976, more than three years after the Veteran's 
service discharge.  The examiner also concluded that the 
evidence prior to that time did not provide sufficient 
information to indicate either the presence of a psychosis or 
pre-psychotic state.  
        
In its December 2007 Order, the Court stated that the Board 
could not rely on the March 2005 opinion, because that 
opinion did not specifically address whether it was at least 
as likely as not that the Veteran's current schizophrenia was 
manifested in service or within one year following the 
November 1973 service discharge.  

In September 2008, the Board sought a VHA medical advisory 
opinion.  The Board requested an opinion as whether it was 
"at least as likely as not" that the disorder arose during 
service or within one year thereafter.  The Board also 
specifically advised the reviewer that, if the evidence was 
in equipoise, the Veteran would be entitled to service 
connection.  In November 2008, the VHA reviewer opined that 
it was not "at least as likely as not" that the Veteran 
manifested schizophrenia in service or within one year 
thereafter.  However, the reviewer expressed disagreement 
that it was likely that the Veteran's primary diagnosis was 
schizophrenia, and stated that "psychological tests, even at 
this time, would likely yield helpful diagnostic 
information."  Given this statement, further medical 
development is required.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran has received several notices 
about VA's duties to notify and assist him 
during the more than 15 years since the claim 
underlying this appeal was submitted in 1992.  
Because of the lengthy period of the pendency 
of the claim, updated notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) should be 
provided to the Veteran, including a 
description of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), notice 
of the evidence required to substantiate the 
claim, and notice of the Veteran's 
responsibilities and VA's responsibilities in 
developing the evidence, including what 
evidence the Veteran is responsible to obtain 
and what evidence VA will obtain, as well as 
notice regarding the criteria governing an 
effective date and a disability evaluation, 
should service connection be granted.  
38 C.F.R. § 3.159(b)(1); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The Veteran should be afforded an 
opportunity to identify or submit any 
additional evidence that might be relevant to 
his claim, including alternative evidence such 
as employment records, employment clinical 
examination, insurance examinations, and the 
like.

3.  The Veteran should be afforded VA 
psychiatric examination by a board (panel) of 
at least two psychiatrists, preferably Board-
certified, if possible.  The Veteran's claims 
files must be made available to, and reviewed 
by, the examiners.  The examiners should 
review the service treatment records, post-
service medical records, the Veteran's 
testimony, and relevant evidence of record, 
including the March 2005 opinion and the 
November 2008 VHA medical advisory opinion.  

Necessary diagnostic testing should be 
conducted.  If testing suggested by the 
psychiatrist who provided the November 2008 
VHA opinion is not deemed necessary, the 
consensus report of the board of examiners 
should explain that determination.  

The examiners should be advised that a 
psychosis, for purposes of VA compensation 
benefits includes only: brief psychotic 
disorder; delusional disorder; psychotic 
disorder due to general medical condition; 
psychotic disorder not otherwise specified; 
schizoaffective disorder; schizophrenia, 
schizophreniform disorder; shared psychotic 
disorder, and, substance-induced psychotic 
disorder.  38 C.F.R. § 3.384 (2008).  

Then, the board of examiners should provide a 
written consensus examination report which 
addresses each of the following requests.  

	a) Assign a diagnosis for the Veteran's 
current psychiatric disorder(s).   
	b) For each diagnosed disorder, provide 
an opinion as to the likelihood that the 
disorder was incurred during or manifested 
during the Veteran's active service.  
	c) For each current disorder which is 
defined by VA as a psychosis for VA 
compensation benefits purposes (38 C.F.R. 
§ 3.384), provide an opinion as to whether the 
disorder was manifested within one year 
following the Veteran's November 1973 service 
discharge.  

Please express the opinion as to likelihood 
provided in response to questions 3(b) and 
3(c) as "at least as likely as not" (a 
likelihood of 50 percent or greater), "more 
than likely," or "unlikely." 

Please explain each conclusion.  The medical 
basis for all opinions expressed should be 
discussed for the record.  It would be helpful 
if the examiner, in expressing his or her 
opinion, would use the language "likely," 
"unlikely" or "at least as likely as not."  
The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against causation.

4.  The medical opinion should be reviewed.  
If the medical opinion is inadequate to 
adjudicate the claim, or does not adequately 
discuss the Veteran's allegation or the 
objective evidence of record, or does not 
answer each of the questions posed, or is not 
expressed as a consensus opinion, the 
examination should be returned for completion 
or additional examination should be conducted.  

5.  After all necessary development described 
above has been conducted, the appeal should be 
readjudicated.  If the decision remains 
adverse to the Veteran, he and his 
representative should be furnished a SSOC, 
which must contain notice of all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue or issues.  The Veteran 
and his representative should be afforded an 
appropriate period of time for response.

Thereafter, this claim should be returned to this Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




